EXHIBIT 10.33

 

AMENDMENT TO THE

CONFIDENTIALITY, NON-COMPETITION AND

TERMINATION BENEFITS AGREEMENT

 

This Amendment to the Confidentiality, Non-Competition and Termination Benefits
Agreement (the “Amendment”) is made effective as of January 1, 2009, by and
between                (“Executive”) and The Neiman Marcus Group, Inc., a
Delaware corporation (“NMG”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive and NMG entered into the Confidentiality, Non-Competition
and Termination Benefits Agreement (the “Agreement”) effective as of 11/20/2002,
and

 

WHEREAS, the Executive and NMG now desire to amend the Agreement for compliance
with Internal Revenue Code Section 409A and the Treasury Regulations thereunder;

 

NOW, THEREFORE, pursuant to the authority reserved in Paragraph 7, the Agreement
is amended as follows:

 

1.             Paragraph 1(a) of the Agreement is hereby amended and restated in
its entirety as follows:

 

(a)  While Executive is employed at-will by NMG, if (i) NMG terminates
Executive’s employment for any reason other than for “Cause,” her “Total
Disability,” or her death, or Executive terminates her employment for “Good
Reason” in accordance with Paragraph 1(e), and (ii) the Executive’s termination
of employment also constitutes a separation from service under Treasury
Regulation Section 1.409A-1(h), then, subject to Paragraphs 1(c) and 1(d) below,
NMG shall provide Executive with benefits (“Termination Benefits”) consisting
of:

 

(1)  an amount equivalent to 1.5 times her then-current annual base salary, less
required withholding, which amount would be paid over an 18-month period
(hereinafter, the “Salary Continuance Period”) in regular, bi-weekly
installments beginning with the first payroll period immediately following such
termination; and

 

(2)  if, at the time of her termination, Executive participates in a group
medical insurance plan offered by NMG and Executive is eligible for and elects
to receive continued coverage under such plan in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or any
successor law, NMG will reimburse Executive during the Salary Continuance Period
or, if shorter, the period of such actual COBRA continuation coverage, for the
total amount of the monthly COBRA medical insurance premiums actually paid by
Executive for such continued medical insurance benefits.

 

--------------------------------------------------------------------------------


 

2.             Paragraph 1(b) of the Agreement is hereby amended and restated in
its entirety as follows:

 

(b)  NMG shall require any successor or assignee (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all the
business and/or assets of NMG, by agreement in writing in form and substance
reasonably satisfactory to Executive, expressly, absolutely, and unconditionally
to assume and agree to perform this Agreement in the same manner and to the same
extent that NMG would be required to perform it if no such succession or
assignment had taken place.  If NMG fails to obtain such agreement by the
effective time of any such succession or assignment and if such failure
constitutes Good Reason then the Termination Benefits to which Executive is
entitled upon a termination for Good Reason pursuant to Paragraph 1(a) shall be
the sole remedy of Executive for any failure by NMG to obtain such agreement. 
As used in this Agreement, “NMG” shall include any successor or assignee
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all the business and/or assets of NMG that executes and
delivers the agreement provided for in this Paragraph 1(b) or that otherwise
becomes obligated under this Agreement by operation of law.

 

3.             Paragraph 1(d) of the Agreement is hereby amended and restated in
its entirety as follows:

 

(d)  If Executive is arrested or indicted for any felony, other serious criminal
offense, or any violation of federal or state securities laws, or has any civil
enforcement action brought against her by any regulatory agency, for actions or
omissions related to her employment with NMG, or if NMG reasonably determines in
its sole judgment that Executive has committed any act or omission that would
have entitled NMG to terminate her employment for Cause, whether such act or
omission was committed during her employment with NMG or during the Salary
Continuance Period, then (1) NMG’s obligation to provide Termination Benefits
shall immediately end, and (2) Executive shall repay to NMG any amounts paid to
her as Termination Benefits within 30 days after a written request to do so by
NMG.

 

4.             The Agreement is hereby amended by the addition of the following
as Paragraph 1(e):

 

(e)  The Executive may terminate her employment for Good Reason.  To exercise
her right to terminate for Good Reason, the Executive must provide written
notice to NMG of her belief that Good Reason exists within 90 days of the
initial existence of the circumstance(s) believed to constitute Good Reason, and
such notice shall describe the circumstance(s) believed to constitute Good
Reason.  If such circumstance(s) may reasonably be remedied, NMG shall have 30
days to effect that remedy.  If not remedied within that 30-day period, the
Executive may terminate her employment for Good Reason by delivery of written
notice to NMG; provided, however, that a termination for Good Reason must occur
no later than 180 days after the initial existence of the
circumstance(s) believed to constitute Good Reason; otherwise, the Executive is
deemed to have accepted the circumstance(s) that may have given rise to the
existence of Good Reason.

 

5.             The Agreement is hereby amended by the addition of the following
as Paragraph 10:

 

2

--------------------------------------------------------------------------------


 

10.           In the event Executive is determined to be a specified employee
(as defined by Treasury Regulation Section 1.409A-1(i)) by NMG upon Executive’s
separation from service (as defined by Treasury Regulation Section 1.409A-1(h)),
any payment hereunder subject to Code Section 409A which is payable upon such
separation from service may not be made before the date that is six months after
the date of the separation from service (or, if earlier than the end of the
six-month period, the date of death of Executive).  Any such payments which are
due during the six-month period shall be accumulated and paid on the first day
of the seventh month following the date of Executive’s separation from service.

 

6.             Appendix A to the Agreement is hereby amended by the addition of
the following as Paragraph 6:

 

6.             “Good Reason” shall mean any of the following actions if taken
without Executive’s prior consent:  (i) a material diminution in Executive’s
base compensation; (ii) a material diminution in Executive’s authority, duties,
or responsibilities; (iii) a material diminution in the authority, duties, or
responsibilities of the officer of NMG to whom Executive is required to report;
(iv) a material diminution in the budget over which Executive retains authority;
(v) a material change in the geographic location at which Executive must perform
services; and (vi) any other action or inaction that constitutes a material
breach by NMG of this Agreement.

 

7.             Except as otherwise specifically set forth herein, all other
terms and conditions of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on this the 10th day of December, 2008.

 

 

 

THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Nelson A. Bangs

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------